DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
The amendment filed 5/16/2022 has been entered.  Claim 12 has been canceled.  New claims 22-25 have been added.  Claims 1-11 and 13-25 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1-11 and 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1, 10, and 25 each recite the limitation “wherein the seam tape is configured for taping a seam between two fabrics…and configured to decrease a permeability of the fabric and/or seam thereof to liquid and gaseous chemicals” (emphasis added), and similarly, independent claim 24 recites the limitation “wherein the seam tape is configured to be disposed atop a seam between two fabrics…and configured to decrease a permeability of the fabric and/or seam thereof to liquid and gaseous chemicals”, however, given that the limitations recite “two fabrics” prior to reciting “the fabric”, “the fabric” lacks clear antecedent basis.  It is also unclear as to what basis the “to decrease a permeability of the fabric and/or seam thereof” limitation refers, e.g. decreased permeability of the fabric and/or seam thereof in comparison to no seam tape or a different seam tape or the fabrics themselves, etc., and thus one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
It is further noted that the limitations “the external layer of adhesive” on lines 1-2 of claim 8, “the first polymer layer” and “the second polymer layer” on lines 12-13 of claim 10, and “the first and second polymer layers” on line 2 of claim 13 lack clear antecedent basis (and should probably read “the exterior layer of adhesive”, “the first polymer film layer”, “the second polymer film layer”, and “the first and second polymer film layers”, respectively).
Claim Rejections - 35 USC § 103
Claims 1-11 and 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over Romanowski (US2004/0071916), for generally the reasons recited in the prior office action dated 2/22/2022 and restated below, wherein it is again noted that Romanowski clearly discloses that additional layers may be provided on one or both sides of the multilayer barrier film, e.g. the coextruded, five-layer EVOH film represented by layer structure 18/14/12/16/20, as the first component wherein such additional layers, e.g. additional layers exterior to layer 18 and/or 20, may contain a NBC barrier material that is different from the NBC barrier material in the first component, such as a polyvinylidene chloride-polyvinyl chloride copolymer, and given that the claimed invention does not limit the claimed poly (vinyl chloride) or PVC to PVC homopolymers, the Examiner again takes the position that the additional layer(s) of PVDC-PVC copolymer taught and/or suggested by Romanowski read upon the broadly claimed “polymer film of poly (vinyl chloride)” and/or “polymer film layer comprising poly (vinyl chloride)”.  In terms of the claimed thickness range of approximately 180 to approximately 200 microns as recited in instant claims 9, 20, 24 and 25, as well as the seam tape weight of about 250 grams per square meter as recited in instant claims 22-23, the Examiner again notes that 
As discussed in the prior office action dated 2/22/2022, Romanowski discloses a nuclear, biological, chemical (NBC) barrier adhesive tape for repairing, sealing and reinforcement of NBC protective materials that are for use in garments for personnel and may also exhibit a degree of fire-retardancy, wherein the tape is a laminated barrier structure comprising an NBC barrier film of a multilayer structure as a first component for resisting chemical, biological and nuclear agents, laminated to a reinforcement fabric substrate as a second component for imparting strength to the NBC barrier, a third component attached to the composite barrier structure comprised of pressure sensitive adhesive for adhesion to other surfaces, and optionally a release liner over the adhesive as a fourth component to provide protection for the adhesive so that the tape can be peeled off a roll in predetermined strips and later applied to the surface of a targeted material (Entire document, particularly Abstract, Paragraphs 0003, 0016, 0019, 0025, 0033, 0045, and 0099).  Romanowski discloses that the multilayer NBC barrier film as the first component “may be any multilayer barrier film capable of resisting nuclear, biological and chemical agents”, wherein one “such barrier is the five layer co-extruded barrier film of FIGS. 1 and 1A, with the two outermost layers 18 and 20 of the same or different composition of materials, each containing the same or different additives with both the outer layers surrounding the core layer 12 which is comprised of a barrier resin compound suitable for NBC protection” (Paragraph 0049).  Romanowski discloses that core layer 12 of the barrier film is comprised of any barrier material such as EVOH or a copolymer of vinylidene chloride-vinyl chloride, surrounded by two outer layers 14 and 16 comprised of the same or different materials such as polypropylene or polyethylene (PE), with one example five-layer barrier film structure comprising PE/adhesive/EVOH/adhesive/PE; wherein the multilayer barrier film may be a co-extruded film, may include any of the disclosed individual layers or combinations thereof, may further comprise additional layers on outer sides of the multilayer barrier film that may also contain NBC barrier material, and/or may comprise multiple NBC barrier films, which are the same or different, laminated together, in order to impart desired barrier properties or various qualities to the first component such as additional chemical or biological resistance, abrasion resistance, increased thickness and/or overall barrier performance, wherein one or more of the layers of the overall NBC multilayer composite structure including an adhesive layer may comprise a fire-retardant additive (Paragraphs 0035, 0047-0053, 0064, 0070, 0074, 0084, 0094-0098; Claim 8).  
Romanowski discloses that the reinforcement fabric as the second component may be a nonwoven fabric produced from synthetic fibers such as a nonwoven polyolefin substrate and is preferably coated with the pressure sensitive adhesive as the third component of the composite tape when making the NBC barrier tape without the use of a release liner (Paragraphs 0057-0058, 0062, and 0065-0067).  Romanowski discloses that the fabric may be attached to the NBC barrier by a number of known laminating methods including hot lamination with or without an adhesive or hot melt adhesive coating, thermocompression bonding between pressure rolls, and extrusion coating/lamination, wherein suitable adhesives or laminating material include hot melt adhesives, solvent urethane based adhesives, and polyolefin lamination material; wherein the lamination bond may be point or area (wherein an “area” bond would read upon the claimed “adhesive disposed continuously between and binding”; Paragraphs 0068 and 0087-0088).  Romanowski discloses various example composite tape structures including embodiments as shown in Figs. 1 and 1A comprising a five-layer barrier film construction with one such barrier film comprising PE(18)/adh(14)/EVOH(12)/adh(16)/PE(20), wherein given that Romanowski discloses that similar barrier film constructions can be used with two or more layers of polypropylene or polyethylene, the simple substitution of polypropylene layers (reading upon the claimed polypropylene films and claimed polypropylene copolymer films) for the polyethylene (PE) layers in the example barrier structure would have been obvious to one having ordinary skill in the art given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results (Entire document, particularly Paragraphs 0047-0049 and 0071-0090).  Further, given that Romanowski clearly discloses that additional layers may be provided on one or both sides of the coextruded multilayer barrier film as the first component as discussed above, wherein such additional layers may contain a NBC barrier material that is different from the NBC barrier material in the first component, such as a polyvinylidene chloride-polyvinyl chloride copolymer when EVOH is utilized in the barrier film as in the above embodiment (Paragraphs 0011, 0047, 0049); or may be a polyolefin layer including polyethylene, polypropylene, or chlorinated polyethylene; or itself may be an additional NBC barrier film laminated to the first NBC barrier film as noted above by repeating the coating/laminating procedure (Paragraph 0096); Romanowski provides a clear teaching and/or suggestion of laminating additional outer layers of NBC barrier material such as polyvinylidene chloride-polyvinyl chloride copolymer layers, reading upon the broadly claimed first and second polymer film layers comprising poly(vinyl chloride) and/or comprising a single layer polymer film of poly(vinyl chloride) as in the claimed invention, to the coextruded five-layer barrier film structure reading upon the claimed multi-layered/co-extruded polymer film comprising an EVOH layer (e.g. 12), and particularly sandwiched between polyethylene (e.g. 18,20) or polypropylene layers as discussed above reading upon the claimed two polypropylene films enveloping the EVOH layer as in instant claims 2 and 10, with the internal adhesive or tie layers (e.g. 14,16) reading upon the claimed “internally bonded by adhesive layers” of instant claims 4 and 14, wherein the use of any of the laminating methods disclosed by Romanowski to attach the additional outer layer(s) to the coextruded five-layer barrier film would have been obvious to one having ordinary skill in the art including utilizing a laminating adhesive and given that Romanowski discloses urethane-based adhesives as functionally-equivalent adhesive materials to hot melt adhesive coating or polyethylene for laminating the fabric substrate to the NBC barrier (Paragraph 0068), the use of similar laminating methods and/or adhesives to laminate the additional outer layer(s) to the coextruded five-layer barrier film would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results, and thus would read upon the claimed polyurethane layers disposed continuously between and binding the first and second polymer film layers to opposite sides of the coextruded, multilayered polymer film comprising EVOH, wherein it is again noted that Romanowski clearly discloses that any of the layers including adhesive layers may comprise a fire/flame-retardant, thereby reading upon and/or suggesting the claimed “flame-retardant polyurethane adhesive” as instantly claimed.
Thus, based upon the above, the NBC barrier adhesive tape taught and/or suggested by Romanowski reads upon the broadly claimed seam tape of instant claims 1, 2, 4, 10, 11, 13, 14 and 19, wherein an additional outer layer of NBC or vinylidene chloride-vinyl chloride copolymer layer laminated via a fire-retardant urethane adhesive to the first outer layer (18) of the multi-layer/coextruded NBC barrier film reads upon the claimed first polymer film layer comprising PVC or a single layer polymer film of PVC as an exterior layer joined via a first continuous layer of flame-retardant polyurethane adhesive as instantly claimed; the multi-layer/coextruded NBC barrier film comprising a core layer (12) of EVOH sandwiched by polypropylene layers (18,20) via interposed adhesive or tie layers (14,16) reads upon the claimed coextruded, multi-layered polymer film comprising EVOH sandwiched by polypropylene films and internally bonded by adhesive tie layers; a second additional outer layer of NBC such as vinylidene chloride-vinyl chloride copolymer layer or other polymer layer or a nonwoven polyolefin substrate, as the second component, laminated via a fire-retardant urethane adhesive to the second outer layer (20) of the multi-layer/coextruded NBC barrier film reads upon the claimed second polymer film layer comprising poly(vinyl chloride) of instant claim 1, the second polymer film layer of instant claim 10, and/or the second polymer film layer comprises a non-poly (vinyl chloride) polymer of instant claim 19, joined via a second continuous layer of flame-retardant polyurethane adhesive as instantly claimed, wherein with respect to instant claim 1, the pressure-sensitive adhesive coating applied via the reinforcement fabric (e.g. fabric-supported PSA layer) to the additional NBC barrier or polymer layer would read upon the broadly claimed “a layer of adhesive is disposed on the second polymer film layer as an exterior layer for joining the seam tape to a seam of the chemical protective equipment”, and with respect to instant claim 10, the same may be applicable or alternatively, the nonwoven polyolefin layer may read upon the broadly clamed second polymer film layer and the adhesive coating applied thereon may read upon the claimed “exterior layer” of adhesive; and given that Romanowski specifically discloses that the composite tape may be utilized for repairing or sealing protective garments or protective equipment providing desirable resistance to nuclear, chemical and/or biological agents, the invention taught and/or suggested by Romanowski reads upon the claimed “seam tape is configured for taping a seam between two fabrics of the chemical protective equipment, and configured to decrease a permeability of the fabric and/or seam thereof to liquid and gaseous chemicals” as recited in instant claims 1, 10 and 25, and similarly “configured to be disposed atop a seam between two fabrics…and configured to decrease a permeability” as in instant claim 24.  Thus, the claimed invention as recited in instant claims 1, 2, 4, 10, 11, 13, 14 and 19 would have been obvious over Romanowski given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Further, with regard to the thickness and weight limitations as recited in instant claims 3, 5-7, 9, 15-17, and 20-25, Romanowski does not specifically limit the thickness and weight of the overall composite tape nor the thicknesses of the individual layers as instantly claimed but does recite that the five-layer co-extruded barrier film can be between 0.5 to 4.5 mils thick (i.e. 12.7 to 114.3 microns thick) with each of the layers proportionate to each other (Paragraph 0048), with one example barrier film structure comprising a core (12) of about 0.25 mil in thickness (i.e. 6.35 microns), tie layers (14,16) of about 0.2 mil in thickness (i.e. about 5 microns) and outer layers (18,20) of about 0.675 mil in thickness (i.e. about 17.1 microns, reading upon the thickness range of the polypropylene films as recited in instant claims 3, 6, 7, 16 and 17), for a total barrier film thickness for the example structure being about 2 mils (i.e. 50.8 microns, Paragraph 0077); wherein in general, the barrier film may have a total thickness of about 2 to 4 mils thick (Paragraphs 0077-0080), an additional layer may be about 0.5 to 2.0 mils and the total thickness of the first component may be from 1 to 7 mils, i.e. 25.4 to 177.8 microns (Paragraph 0081), reading upon and/or rendering obvious the claimed polypropylene film thickness range of instant claims 3, 6, 7, 16 and 17 given the example at about 17.1 microns; and the claimed tie layer thickness range of instant claims 5 and 15 given that about 5 microns renders the claimed about 2-3 microns obvious.  Romanowski also discloses that the thickness of a laminating adhesive layer may be about 0.5 to 2 mils for laminating an additional layer(s) to the barrier film, and about 0.5 to 4 mils for laminating the two primary components together wherein to achieve a successful bond, the heat, pressure and dwell times must be adjusted in accordance with the type and thickness of the film materials (Paragraphs 0084 and 0087-0088); and although the lower endpoint of about 0.5 mils (about 12.7 microns) is greater than the 1 to 4 micron thickness range as recited in instant claim 21 with regard to the flame-retardant polyurethane adhesive, given that Romanowski discloses a total thickness of the first component as low as 1 mil (25.4 microns), one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize routine experimentation to determine the optimum adhesive layer thickness to provide the desired bond strength based upon the type and thickness of the film materials and laminating conditions as taught by Romanowski as well as the adhesive material utilized, wherein micron-scale thicknesses or thicknesses on the same order of magnitude as taught and/or suggested by Romanowski would have been obvious to one having ordinary skill in the art.  Romanowski also discloses that the reinforcement fabric may have a weight 2.8 oz/sy or 3.5 oz/sy for a coated fabric, and given the other layer materials disclosed by Romanowski, e.g. primarily polymer layers with minor amounts of fillers or additives, a weight similar to the weight disclosed in claims 22-23 would have been obvious to one having ordinary skill in the art based upon the above thickness ranges and layer components as disclosed by Romanowski.  Hence, given the absence of any showing of criticality and/or unexpected results with regard to the claimed thickness(es) and weight ranges, and that thickness and/or basis weight are known result effective-variables affecting the barrier and mechanical properties of the composite, the claimed invention as recited in instant claims 3, 5-7, 9, 15-17, and 20-25 would have been obvious over the teachings of Romanowski given that one having ordinary skill in the art would have been motivated to utilize similar thicknesses as disclosed by Romanowski and/or motivated to utilize routine experimentation to determine the optimum thickness(es) and/or basis weights for a particular end use given the reasonable expectation of success.
Lastly, with regard to instant claim 8, although Romanowski discloses that the composite tape may comprise an external adhesive layer for adhering the tape to other surfaces, Romanowski does not disclose that the external adhesive layer or pressure sensitive adhesive is a polyurethane as instantly claimed.  However, Romanowski does recite that the pressure sensitive adhesive may be any synthetic adhesive material known to the art capable of causing the adhesion of the NBC barrier structure to adhere to any surface such as a synthetic rubber or acrylic, and given that a polyurethane or urethane-acrylic pressure sensitive adhesive is an obvious species of pressure sensitive adhesive in the art and functionally equivalent to acrylic adhesives, and that Romanowski generally discloses the use of urethane adhesives for the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize a polyurethane adhesive as the external pressure sensitive adhesive layer in the invention taught by Romanowski given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, thereby rendering instant claim 8 obvious over Romanowski.
Claims 1-11 and 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over Romanowski (US2004/0071916), for the reasons discussed in detail above and further in view of Langley (US2005/0191918).  The teachings of Romanowski are discussed in detail above and although the Examiner takes the position that the layer(s) of PVDC-PVC copolymer taught by Romanowski reads upon the claimed layer of PVC and/or layer comprising PVC of the instant invention given that the instant claims do not limit the PVC to PVC homopolymers, the Examiner alternatively notes that PVC is an art-recognized, functionally equivalent barrier material to PVDC, SARAN®, or other barrier materials taught by Romanowski as evidenced by Langley (Paragraph 0022), wherein Langley similarly discloses a multilayer composite material for use during chemical, biological, radiological and nuclear countermeasure (CBRNC) events that offers universal protection against a wide range of military chemical agents, toxic industrial chemicals and materials (TICS and TIMS), biological agents, and has application in protective clothing and equipment as in Romanowski, and particularly seam tapes (Paragraph 0025).  Hence, it would have been obvious to one having ordinary skill in the art to utilize layer(s) of PVC as the additional barrier layers in the invention taught by Romanowski based upon the teachings of Langley, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results, and hence the claimed invention would have been further obvious over the teachings of Romanowski in further view of Langley.  
Additionally, with respect to the claimed thickness(es) and weight ranges, Langley specifically discloses that the flexibility/rigidity and modulus of the composite material or end product can be controlled by appropriate selection of the thickness and composition of the layers, wherein the composite taught by Langley may comprise an attenuating film having a thickness that varies depending on the desired level of attenuation and including a filled polymer film having a thickness of 0.5 to 30 mil and a fabric support with a basis weight of 0.25 to 4.0 ounce per square yard (Claim 8), wherein the attenuating film is combined with a chemical barrier layer that may be formed from similar coextruded barrier films as disclosed by Romanowski such as the SARANEX® line of films or other similar commercial films or composite barrier films with thicknesses ranging from 1.25-6 mil, with adhesive layers of 1-1.5 mil thickness (Entire document, particularly Paragraphs 0026, 0036, 0043-0045 and Examples), such that Langley similarly provides motivation to utilize thicknesses and/or weights similar to those as instantly claimed and/or to provides clear motivation to utilize routine experimentation to provide the desired flexibility and barrier properties for a particular end use.  Hence, in the absence of any clear showing of criticality and/or unexpected results with regard to the claimed thickness(es) and weight ranges, the claimed invention as recited in instant claims 1-11 and 13-25 would have been further obvious over the teachings of Romanowski in further view of Langley.
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive and/or moot in view of the additional remarks with regard to the teachings of Romanowski and the new grounds of rejection based upon Romanowski in view of Langley.  Specifically, the Applicant first argues that Romanowski allegedly fails to teach PVC, a clear element of Applicant’s claims, however, the Examiner respectfully disagrees and again notes that Romanowski clearly discloses that additional barrier layers may be laminated to the coextruded film wherein the additional barrier layers may be formed of a different barrier material such as a copolymer of vinylidene chloride and vinyl chloride, e.g. PVDC-PVC, and given that the claimed invention does not require the PVC to be a homopolymer, the PVDC-PVC taught by Romanowski reads upon the broadly claimed layer of PVC and/or layer comprising PVC.  Additionally, or alternatively, PVC is an art-recognized functionally equivalent barrier material to PVDC as evidenced by Langley, and hence the simple substitution of PVC for PVDC, or PVDC-PVC, would have been prima facie obviousness to one having ordinary skill in the art before the effective filing date of the instant invention.  The Applicant also argues that Romanowski allegedly fails to disclose an external adhesive layer of polyurethane for adhering the tape to other surfaces, however, the Examiner first notes that the exterior layer of adhesive is disclosed as an alternative exterior layer and is not required to be a polyurethane adhesive in the independent claims.  The Examiner also notes that only dependent claims 8 and 18 require the external/exterior layer of adhesive to comprise a polyurethane adhesive, however, given that claims 8 and 18 dependent from claims 1 and 10 which recite the exterior adhesive layer as an alternative to a second polymer film layer as an exterior layer, an exterior adhesive layer of polyurethane adhesive is not required to be present in the seam tapes of instant claims 8 and 18 given that the exterior adhesive layer is not positively recited as being present, and instead the exterior layer may be the second polymer (film) layer which is not limited to any particular layer structure and/or layer material other than one “comprising poly(vinyl chloride)” with respect to claim 1.  Further, given that Romanowski clearly discloses the use of urethane adhesives in producing the NBC barrier composite or seam tape as discussed above, and that the composite may be provided with an exterior adhesive layer 80 which may be formed from “any adhesive known to the art capable of causing adhesion of the NBC barrier structure to adhere to any surface, including its own”, the Examiner maintains her position that the use of a polyurethane adhesive for the exterior adhesive layer 80 in the invention taught by Romanowski would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention.  Lastly, the Applicant argues that Romanowski neither teaches nor suggests a seal tape that is approximately 180 to approximately 200 microns thick or weighs about 250 grams per square meter, however, the Examiner respectfully disagrees based upon the teachings and/or additional discussion above and given that the Applicant has provided no clear showing of criticality and/or unexpected results with regard to the claimed thickness and/or weight ranges, Applicant’s arguments are not persuasive and the Examiner maintains her position that the claimed invention would have been obvious over the teachings of Romanowski taken alone or in further view of Langley as presented above.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and response filed 5/16/2022.
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Blake (US2007/0037020) discloses fire resistant barrier laminates as well as garments and protective apparel incorporating the laminates wherein the laminate comprises at least one barrier layer and at least one fire resistant woven textile layer, with suitable barrier layers including PVC and PVDC.  Altman (US2007/0021023) discloses a barrier laminate useful for producing protective apparel wherein the barrier laminate comprises a barrier layer and a textile with suitable barrier layer materials include PVDC and PVC. Courtney (US2009/0077724) discloses a protective undergarment fabric constructed of a first impermeable barrier material and a second selectively permeable barrier material wherein suitable materials for the impermeable barrier material include PVC and PVDC, and panels of the protective fabric can be taped with impermeable seam tapes.  Terrell (USPN 8,156,576) discloses a flash fire and chemical barrier composite fabric comprising radiant heat and chemical barrier layer wherein suitable chemical barrier layers include PVDC and PVC.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        August 26, 2022